department of the treasury internal_revenue_service washington d c tax exempt and eee torn tities may one uniform issue list numbers 7-epv k4a-tl brk ikke kerr kk kier eere re rrr kek rrr kr rr rk kk kr brk tor kk rto i tor rr rik ak atin 84k rrr rr rerkkkekkekkekk kk erk k legend employer plan x plan y exchange zz trust rrr foi rk ir rr rior rk e iii iii iii ioi ii iii iii kkk kkk rrr rk ke iii io ak fir i cir riiioi ici ir icroii iioiiciioici ici t ci ioi icici ici de dete tee foci iii iii iori iii iii ioi ii iir ioi oi iiia i a ede foro iii roi iii ioi tti iori rr re foi iiit toi ito rrr kkk aker ere kek ii ioi toi i ioi io ik fio icici roi i ioi iii ii oi iii io a i ae ladies and gentlemen this is in response to a letter dated date submitted on behalf of the above-named employer by its authorized representa- tive and supplemented by additional correspondence dated february june and date in that correspondence your authorized representative requests private letter rulings on your behalf under sec_162 sec_401 sec_402 sec_415 and sec_4972 of the internal_revenue_code_of_1986 code with regard to certain transactions pertaining to plan x and plan y together the plans of the employer furtherance of these private ruling requests you provide the following facts statements and representations in the employer has established and maintains two retirement plans plan x is for the benefit of salaried employees and their beneficiaries plan y is for the benefit of hourly employees and their beneficiaries the plans are cash or deferred_compensation arrangements generally described and authorized under sec_401 a hhi ki kr kr rrr rik ikk kkk eker and k of the code kxkeee keke the internal_revenue_service service has determined that the plans are qualified_plans under code sec_401 and sec_401 by letters issued to the employer on plan x and eeeee eee plan y the plans participate in a master_trust trust maintained by the employer for various plans the trust maintains several investment funds including a fund where employees may elect to invest in the employer's common_stock the employer stock fund shares of employer common_stock are publicly traded each participant is entitled under the plans to self-direct the prior to the events giving rise to this ruling investment of his or her account including any investment in the employer stock fund request each participant also was entitled to change his or her investment options on a daily basis through a voice-response and internet system under accounting procedures adopted by the employer for the plans investment changes in the employer stock fund were to be made based on the stock's price at the close of trading on exchange z in effect on the date the participant made an investment election change the employer utilized the summary_plan_description of each of the plans to notify participants of their authority to direct their account investments and the procedures by which their investment decisions would be implemented during and tke eh a nonhighly compensated the participant in plan x made numerous investment changes with respect to the investment of his account in the employer stock fund thinly traded nature of the employer's stock related delays in effecting actual purchase and sale transactions in the employer stock fund the amounts this particular participant directed into and out of the fund and the frequency of such transfers during this period all resulted in significant differences in the values extended to this participant based on the price of the employer's stock at the end of a particular trading day from his investment direction and the value of the employer's stock when actually purchased or sold it was not physically possible for the plan's fiduciaries to complete purchases and sales of the employer's stock either according to the terms of the plan or pursuant to the procedures described in the plans' summary plan descriptions activity on the employer stock fund was to cause its unit value to be inappropriately reduced and inaccurate this administrative failure was discovered in ee after which a full and complete audit of the employer stock fund was conducted by the employer the audit concluded that the fund's unit value was inappropriately reduced and inaccurate during this period for the reasons set forth above however the plans summary plan descriptions did not explain to participants any risk or potential risk of investment logses under the employer's plans that might arise from excessive trading by another participant in the employer stock fund the effect of the participant's investment ror ikk rr ikk iahr eer ike kr eee zu0z30044 after receipt of additionally after the audit of the employer stock fund was the valuation problems in the employer stock fund were first raised by several participants in tkeh eee their monthly account statements these participants requested an explanation as to the discrepancies in their employer stock fund values complete and the amount and extent of the administrative failure determined the labor_union representing participants in plan y insisted that the employer restore any lost employer stock fund values to affected participant accounts plans and trust in the belief that the payments were necessary and appropriate not only to make participants whole but to forestall and avoid litigation with participants and with the union based on a breach of fiduciary duty claim which would have resulted if the employer had taken no action the employer made payments to the in order to correct the inaccurate unit values in the employer stock fund the employer made a payment of approximately sdollar_figure to the plans and the trust in xee x the payment was made in order to restore the affected nonhighly compensated participant accounts that were invested in the employer stock fund during this period to their correct values contingent upon receipt of a favorable ruling the employer also proposes to make a payment or a contribution of employer stock estimated to be approximately dollar_figure oy eee shares to the plans and the trust accounts of affected highly compensated employees that were invested in the employer stock fund to their appropriate valuations this latter payment will restore the based on foregoing facts statements and representations the employer requests a ruling that the payments to the plans and trust constitute a restoration payment and as such will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 pursuant to either code sec_401 not adversely affect the qualified status of the plans or code sec_415 not when made to the plans result in taxable_income to affected plan participants pursuant to code sec_402 and be deductible in full by the employer pursuant to code sec_162 with regard to your first three ruling requests sec_401 of the code generally provides that contributions or benefits provided under a retirement_plan qualified under code sec_401 may not discriminate in favor of highly compensated employees as defined in code sec_414 sec_404 of the code generally provides that contributions made by an employer to or under a stock bonus pension profit- sharing or annuity plan shall be deductible under sec_404 subject_to the limitations contained therein khir hth kk erk ree eer ker eee fe sec_415 of the code provides in pertinent part that a_trust which is part of a profit-sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401if-in the case of a defined contribution plan-contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of subsection c sec_1 b i of the income_tax regulations regs for defined_contribution_plan limitation generally provides that years beginning after date the term annual_addition means the sum credited to a participant's account in any limitation_year of employer contributions employee contributions and forfeitures such annual_additions may include excess_deferrals sec_1 b of the regs provides that the term annual_addition includes employer contributions which are made under the plan contributions under a qualified_cash_or_deferred_arrangement are treated as employer contributions and are therefore includible ina participant's annual_addition under sec_415 sec_1 k -1 a provides that elective code sec_4972 imposes on an employer an excise_tax on nondeductible_contributions to a qualified_plan sec_4972 defines nondeductible_contributions as the excess if any of the amount contributed for the taxable_year by the employer to or under such plan over the amount allowable as a deduction under sec_404 for such contributions determined without regard to subsection e thereof and the amount determined under subsection c for the preceding year reduced by the sum of the portion of the amount so determined returned to the employer during the taxable_year and the portion of the amount so determined deductible under sec_404 for the taxable_year determined without regard to subsection e thereof code sec_402 generally provides that amounts held in a_trust that is exempt from tax under code sec_501 a and that is part of a plan that meets the qualification requirements of code sec_401 will not be taxable to participants until such time as such amounts are actually distributed to distributees under such plan neither the code nor the regulations promulgated thereunder provide guidance as to whether the employer's replacement payment should constitute contributions for purposes of the above-referenced sections of the code generally amounts contributed to a retirement_plan qualified within the meaning of code sec_40l a are subject_to the requirements and limitations of code sec_401 a an appropriate case plan constitutes a restorative payment and to the requirements and limitations of code sec_401 a and the service may determine that a payment toa and as such is not subject however in fir roo iii ii ro ke -s- payments to a plan made by an employer pursuant to a payments made to a plan by an employer in order to restore value to the plan that was lost due to actions which place the employer under a reasonable risk of liability for breach of fiduciary duty will not be subject_to the limitations of the code sections referenced above department of labor order a court-approved settlement or a court judgment would generally be treated as restorative payments and not subject_to the code sections referenced above however in general payments made by an employer to a plan to make up for lost value due to general market fluctuations would not be treated as restorative payments also payments made by an employer to a plan which result in different treatment for similarly situated plan participants would not be treated as restorative payments a determination as to whether plan payments in other circumstances may be treated as restorative payments will be based on all the facts presented the resulting improper valuations of the in this case the thinly traded nature of the employer's stock made it impossible for the plans fiduciaries to complete trades in the employer stock fund at the end of each business_day as required by the plans' terms employer stock fund and the fact that employees were not apprised of the potential for harm to their accounts placed the employer at risk of liability for breach of fiduciary duty with respect to its plans moreover amounts were repaid into the accounts of the employer's bargaining-unit employees under direct threat from their union of litigation against the employer for fiduciary breach such payments must therefore be considered restorative in nature rather than an attempt to make up the employees' losses arising from general market fluctuations further in order to assure similar treatment for plan participants similarly situated as investors in the employer stock fund the employer proposes to make additional restorative payments to the accounts of nonunion employees who suffered losses from the improper fund valuations accordingly based on the facts and circumstances present in this case the service has determined that payments made and to be made by the employer to correct improper valuations in the employer stock fund constitute restorative payments further based on the above we rule with respect to your first three ruling requests that the restorative payments described above will not constitute a contribution or other payment subject_to the provisions of either code sec_404 or code sec_4972 will not adversely affect the qualified status of plan xx or plan y pursuant to either code sec_401 or code sec_415 and did not and will not when paid into either plan xx or plan y constitute an actual distribution of plan assets to affected participants or beneficiaries within the meaning of code sec_402 and bk rik rrr rr rrr rior tr ir or or thus such payments did not and will not when paid into either plan x or plan y result in taxable_income to those participants or their beneficiaries with respect to your fourth ruling_request code sec_162 a provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general payments made in settlement of lawsuits or potential lawsuits are deductible if the acts that give rise to the litigation were performed in the ordinary conduct of the taxpayer's business see eg revenue_ruling rev_rul 1978_1_cb_39 and revrul_69_491 c b states taxpayer claimed entitlement to deduct dollar_figure in attorney fees as a business_expense because they were incurred to defend a lawsuit brought by a former partner for an accounting attorney fees deductible because the lawsuit proximately resulted from the taxpayer's business also see kornhauser v united in which the the court held the vii-2 c b u s to determine whether the acts that gave rise to the litigation were ordinary thus giving rise to deductible payments one must look to the origin and character of the claim with respect to which a settlement is made rather than to the claim's potential consequences on the taxpayer's business operation hotels corp u s 397_us_572 427_f2d_429 cir cert_denied u s in united_states v gilmore u s the court held that the origin and character of the claim with respect to which an expense was incurred is the controlling test of whether the expense was a deductible business_expense the deductibility of an expense depends not on the consequences that may or may not result from the payment but on whether the claim arises in connection with a taxpayer's business or profit-seeking activities see united_states v hilton in general all facts pertaining to the controversy are examined to determine the true nature of the settlement payments commissioner t c may be proper to allocate a portion of the settlement payment to claims that were only threatened as well as those claims that were actually advanced in litigation under the origin of claim test it boagni v no court case has been found which deals with the treatment of payments by an employer to reimburse a defined_contribution_plan for losses suffered by the plan arising from breach of fiduciary responsi- bility however there have been many cases with similar fact patterns in which business_expense deductions were allowed to taxpayers c b allowed to deduct a payment in settlement of a suit arising out of an officer and director of a bankrupt corporation was in butler v commissioner 17_tc_1 acq frr iii or ro bk kk io ror io io a z2u00z40044 profits made by his wife from sales of the corporation's bonds the court held that the payment by the taxpayer of attorney fees and an additional_amount to a bondholders' committee pursuant to the consent judgment was deductible the payment was made to avoid unfavorable publicity and protect the payer's business reputation in devito v commissioner t c memo the taxpayer was permitted to deduct a payment in settlement of a lawsuit for breach of a covenant_not_to_compete and breach of fiduciary duties see also revrul_69_581 1969_2_cb_25 which concluded that payment of liquidated_damages and attorney fees under the fair labor standards act were deductible by the employer revrul_73_226 1973_1_cb_62 provides that payments made to avoid extended controversy and to avoid unfavorable publicity and injury to the taxpayer's business reputation are currently deductible this is the rule even though there is serious doubt as to the taxpayer's legal liability in the present case the facts are clear the restorative payments made and to be made by the employer to the plans and trust were intended to avoid having the union initiate litigation over the issue of breach of fiduciary duty and they are intended to resolve any potential legal claims of nonunion participants by providing relief that places them in a situation relative to the employer stock fund that is similar to their unionized co-workers breach of fiduciary duty under the employer's plans arose in the ordinary course of employer's business in the process of attempting to provide retirement benefits for employees question of its business origin there is no serious the issue of accordingly with respect to your fourth ruling_request we hold that the restorative payments made and the proposed restorative payments described above will be deductible in full by the employer pursuant to code sec_162 as a result of their being paid into the plans this ruling letter assumes that the plans meet the applicable qualification requirements of code sec_401 and that their related master_trust is tax-exempt within the meaning of determination as within the jurisdiction of the manager employee_plans determinations programs cincinnati ohio and the appropriate area office of the employee_plans examination_division to whether a plan is qualified under sec_401l a sec_50l a the is additionally this ruling letter is based on the employer's representations that it made or will make restorative payments in order to resolve any potential claims of breach of fiduciary duty_of certain plan participants and the threat of litigation by the union representing the employer's bargaining unit employees to the replacement payment the employer becomes entitled to if subsequent hk kr ik rrr rk kkk ere kr kkk kr rik reimbursement for all or a portion of the replacement payment from an insurer or any other source then the employer should include in income the amount of the reimbursement in accordance with its method_of_accounting the representations herein like all factual representations made to the internal_revenue_service in applications for rulings are subject_to verification on audit by service field personnel furthermore no opinion is expressed as to the federal tax treatment of the above-referenced transactions and proposed transactions under sections of the code and regulations not specifically cited in this ruling letter expressed as to the tax treatment of any conditions existing at the time of transactions that are not specifically covered by this ruling letter a copy of this ruling letter should be attached to the appropriate federal_income_tax return s for the taxable_year s in which the restorative payments are paid into the plans or effects resulting from the transactions or proposed additionally no opinion is this ruling is directed only to the taxpayer that requested it of the code provides that it may not be used or sec_6110 cited by others as precedent copies of this ruling have been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions pertaining to this letter you may contact kkekke exxekehx government identification_number ig etexe eke ee ehrhk this office at sincerely donzell h littlejohn acting manager employee_plans technical group t ep ra t1 attachments deleted copy of this private_letter_ruling copy of cover letter to the taxpayer's authorized representative notice notice of intention to disclose
